Citation Nr: 0633786	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  05-17 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1971 until July 
1974.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.  In July 2006, the veteran appeared before the 
undersigned at a Travel Board hearing at the RO.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

Upon review of the claims file, the Board finds that 
additional development is required under the VCAA's duty to 
assist before the veteran's claim may be adjudicated.  The 
veteran asserts that service connection is warranted for 
major depressive disorder.  In September 2003 and in February 
2005, he was diagnosed with major depressive disorder.  
Service medical records disclose that the veteran underwent a 
psychological evaluation in December 1972 and was diagnosed 
with transient situational disturbance adjustment reaction of 
adult life, acute-severe.  His service medical records 
reflect that he was seen numerous times for complaints 
relating to anxiety and other psychological problems before 
being discharged from active duty.  In the June 1974 report 
of medical history, at the time of separation, the veteran 
reported trouble sleeping, worry, and depression.  The June 
1974 clinical examination report noted that the problems 
listed on the report of medical history by the veteran refer 
to anxiety related to family separation.  Although veteran's 
service medical records reflect multiple complaints of and 
signs for the claimed disability, it does not appear from the 
record that he has been afforded a VA examination addressing 
the etiology of his current major depressive disorder.  See 
38 C.F.R. § 3.159(c)(4) (2006) (stating that a medical 
examination is necessary if the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).  Based on the foregoing, the Board finds that the 
veteran's chronic complaints of anxiety and comparable 
psychological conditions during service warrant a VA 
examination to determine if such complaints are 
manifestations of his current disability and if so, whether 
such disability is causally related to service, including its 
etiology.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his major 
depressive disorder disability.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination and the examiner 
should review the record, including 
service medical records, which show that 
the veteran was diagnosed with a 
psychological condition and regularly 
complained of anxiety through out 
service.  Specifically, the examiner is 
requested to opine whether it is at least 
as likely as not that any current major 
depressive disorder (or any other 
psychological disability, if diagnosed) 
is etiologically related to the veteran's 
service. 

All opinions should be accompanied by a 
thorough rationale.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence, including any 
evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

